THORNTON, J.
This is an appeal by the natural mother of a five-year-old child from an order of the Multnomah County Circuit Court permanently terminating her parental rights. ORS 419.523(2), (3).
The mother makes the following assignments of error:
(1) The trial court made erroneous findings of fact;
(2) The evidence was insufficient with reference to:
(a) detrimental conduct of the mother;
(b) unlikelihood that the child could ever be integrated in a home setting with the mother; and
(c) failure of the mother to provide for the child for a period of one year.
Based upon our de novo review of this record we conclude that the trial court did not err in terminating the mother’s parental rights to this child.
A detailed recital of the mother’s tragic and unreasonable neglect of the child over a long period, her heroin addiction and the self-destructive life style which accompanied it, would serve no useful purpose. It is sufficient to state that the evidence established that the mother failed without reasonable cause or justification to provide for the physical and psychological needs of her child for one year prior to the filing of the petition, that she was unfit, and that it was improbable that she would in the foreseeable future be able to provide a suitable home environment for rearing her child.
We have considered each of the mother’s assignments and find that none can be sustained, and that the best interests of this child would be served by terminating permanently the parental rights of the natural mother.
Affirmed.